Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 12/14/21. New and amended Claims 1-7, 12, 21-38 are pending. Previously, Claims 12, 21-25 were withdrawn from further consideration following applicant’s election without traverse of Group I (Claims 1-7, 26-28) in the reply filed on 5/10/21.
Regarding the prior 112 rejections, these have been overcome by the claim amendments.
Regarding the prior double patenting rejections, applicant’s terminal disclaimer filed 12/14/21 was not approved (please see discussion below) so the double patenting rejections remain. 
Regarding the prior art rejection of Orbach, applicant argues (p. 8-9):
Specifically, Orbach does not disclose the step of allowing a user to control the PWM current duty ratio via a machine user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the hydraulic actuator and into a reservoir to lower the load supported by the hydraulic actuator without reliance on the at least one sensor input.

And:

Orbach does not disclose the step of "allowing a user to control the PWM current duty ratio via a machine user interface." Orbach's only mention of PWM is in relation to pulse width modulated drivers 44, 46 that are not adjustable by a user at a machine user interface because they are merely "set to predetermined values." See Orbach, col. 10, lines 31-32. Orbach does not disclose a PWM current duty ratio nor a method for a user to adjust the PWM current duty ratio by utilizing a machine user interface. The Office Action cites the remote switch assembly 63, the up/down switch assembly 90, and the operator controlled decent mechanism 92 as disclosing the machine user interface, but these elements fail to disclose adjusting the PWM current duty ratio. Indeed, the system in Orbach relates to movement of a hitch assembly 20, which has a relatively constant load and moves a limited distance as the tractor 10 travels at a desired speed (i.e. the weight of the attachment to the hitch remains constant). As such, a user of the system in Orbach does not need to adjust the PWM duty ratio because the hitch assembly 20 only supports a load when an attachment to the hitch assembly 20 is in contact with the ground.

Applicant’s arguments have been fully considered but they are not persuasive. Orbach discloses a hydraulic actuator 32. This hydraulic actuator is controlled by valves 34 and 36. These valves are described as controlled by pulse-width modulation (ex. Col. 6, lines 14-23). Pulse-width modulation is a conventional control technique that uses a signal composed of a series of on-off pulses. To vary the signal, the ratio of the signal being “on” to being “off” is varied, or modulated. The ratio of time spent each cycle in the on or off position is known as the duty ratio or duty cycle. Here, Orbach teaches the hydraulic actuator 32 may be moved by the operator (ex. via 90, Col. 8, lines 12-30 or ex. via 63, ex. Col. 7, lines 12-23) and the operator may vary the rate at which the hydraulic actuator 32 is moved (ex. via 92, ex. Col. 8, lines 31-44). This is done by changing the amount of fluid the valves 34, 36 supply or exhaust to and from the actuator (ex. Col. 5, line 67-Col. 6, line 9). To effect movement of the hydraulic actuator 32, the valves 34 and 36 are supplied with PWM signals from the controller. The duty ratio of these PWM signals will vary to change how much the valves 34, 36 open or close. The higher the duty ratio, the more open the valve, the more fluid that passes through the valve, the faster the hydraulic actuator 32 moves; the lower the duty ratio, the less open the valve, the less fluid that passes through the valve, the slower the hydraulic actuator 32 moves. NPL - Hydraforce accompanies this action and provides further information on PWM.
Applicant argues (p. 10):
In addition, the Office Action states that the DRAFT state is an example of "a first algorithm" and draft sensors 82 as "at least one sensor input" as included in claim 1 of the present Application. The Office Action does not identify where Orbach discloses the claim limitation "to lower a load supported by the actuator without reliance on the at least one sensor input." Rather, Orbach discloses that the hitch assembly does not operate in the DRAFT state without reliance on at least one input from the draft sensors 82, as "the DRAFT state is disabled" when "all the draft sensors 82 for measuring the draft force have failed." See Orbach, col. 6, lines 30-39. Thus, this method fails to anticipate the claim limitation "to lower a load supported by the actuator without reliance on the at least one sensor input" because it requires the functionality of at least one draft sensor 82. See Application at paragraph 37. Thus, it is clear that the DRAFT state cannot be broadly interpreted to disclose each limitation of claim 1 or any safe lowering mode disclosed in subsequent dependent claims because the current disclosure allows movement to continue if each of the at least one sensors fails, whereas the DEGRADED 2 error ceases all movement if each of the at least one draft sensor 82 fails.

	Applicant’s arguments have been fully considered but are not persuasive. The claim limitation applicant cites, "to lower a load supported by the actuator without reliance on the at least one sensor input”, is part of step (e). In Claim 1 step (c), which is before step (e), recites “(c) disabling the first algorithm such that input from the at least one sensor input is excluded”. The first algorithm has already been disabled by the time step (e) occurs. In accordance with applicant’s claim language, Orbach continues to teach this. 
Therefore Orbach is held.

Election/Restriction
Newly submitted claims 32-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-7, 26-28 were previously elected and were directed to a method for the controlled lowering of a load. New Claims 32-38 are directed to a method for controlling the lowering of a load. Both sets of claims are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation (ex. Claim 1 includes a step (e) to a user adjusting the PWM duty ratio whereas Claim 32 does not; Claim 32 includes steps (a), (b), (c), (d), and (e) to control of lowering speed based on load magnitude whereas Claim 1 does not); therefore the inventions are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 30 is objected to because of the following informalities:  
i) 	Claim 30 contains extraneous periods (MPEP 608.01(m)).  
ii)	Claim 30 has what appears to be an extraneous marking in the second to last line before “without”:


    PNG
    media_image1.png
    167
    867
    media_image1.png
    Greyscale


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 has been amended to recite “wherein the first control valve is a spool and sleeve type operated by at least one hydraulic actuator”. Applicant’s originally filed disclosure at [016-017] introduces a first and second valve assemblies 20, 120. These are described as “In the particular embodiment shown, the first and second valve assemblies 20, 120 are proportional valves having a sleeve 22, 122 within which a spool 24, 124 is disposed.” and “Flow through the first valve assembly 20 can be controlled by a pair of variable solenoid actuators 58, 60 acting on each end of the spool 24 of the valve 20.” If Claim 6 were to recite “at least one --solenoid-- actuator” this would find support in the original disclosure; given the claimed PWM current of Claim 1 and the original disclosure, this seems the likely intended interpretation. The same analysis applies to Claim 7.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It may be this is attempting to refer to the --hydraulic-- actuator from Claim 1.
Claim 31 recites “wherein the step of lowering a load supported by the hydraulic actuator using a safe lowering mode further comprises lowering the load supported by the hydraulic actuator without the use of any manual action from the user”. The is indefinite. Claim 31 depends on Claim 30. Claim 30 recites in part “e. allowing a user to control the PWM current duty ratio via a machine user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the hydraulic actuator and into a reservoir to lower the load supported by the hydraulic actuator using a safe lowering mode”. While Claim 30 claims user control for the safe lowering mode, Claim 31 claims “without the use of any manual action from the user”. This is not understood how both the user is both simultaneously in control and not in control of the safe lowering mode.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites “wherein the step of lowering a load supported by the hydraulic actuator using a safe lowering mode further comprises lowering the load supported by the hydraulic actuator without the use of any manual action from the user”. Claim 31 depends on Claim 30. Claim 30 recites in part “e. allowing a user to control the PWM current duty ratio via a machine user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the hydraulic actuator and into a reservoir to lower the load supported by the hydraulic actuator using a safe lowering mode”. While Claim 30 claims user control for the safe lowering mode, Claim 31 claims “without the use of any manual action from the user”. Therefore Claim 31 fails to further limit the subject matter of the claim upon which it depends and for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbach et al. (US 5421416).
Regarding Claim 1,
A method for the controlled lowering of a load comprising the steps of:
(a) operating a work machine (ex. Fig. 1) having a hydraulic system (ex. Figs. 1, 2) including a hydraulic actuator (32) for supporting a load (with 20), a first control valve (ex. 34; or 36) in fluid communication with the actuator, and a controller (40, with 42, 44, 46 in Figs. 2, 3; ex. Col. 6, lines 14-23) for operating the first control valve, the controller including a first algorithm (ex. “DRAFT”) for operating the first control valve in a load lowering operation as a function of at least one sensor input (ex. 82; 78); 
(b) detecting an operational fault within the hydraulic system involving the at least one sensor input (ex. Col. 15, lines 43-54, ex. Col. 16, lines 29-41 Fig. 9a;  ex. Col. 17, line 12-38, Fig. 9b; 
(c) disabling the first algorithm such that input from the at least one sensor input is excluded (ex. 519; ex. 556); 
(d) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio (ex. Col. 6, lines 19-23); and 
(e) allowing a user to control the PWM current duty ratio via a machine user interface (Figs. 3-5, ex. 63, 90, 92) to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir (Fig. 2) to lower a load supported by the actuator without reliance on the at least one sensor input.  


Examiner note: Claims 6 and 7 are not currently supported by the original disclosure. To expedite examination and promote compact prosecution, the following rejections are based on the originally filed disclosure on the instant invention that the “actuator” controlling the valve is a --solenoid-- actuator (ex. solenoids 58, 60, 158, 160 in Fig. 2) as supported, not a “hydraulic” actuator as currently claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach in view of Kalfsbeck (US 6092784).
Regarding Claim 6, Orbach teaches the invention substantially as claimed except for
wherein the first control valve is a spool and sleeve type valve operated by at least one actuator.  
Orbach teaches hydraulic solenoid valves 34, 36 operated by at least one actuator 38 (Fig. 2, ex. Col. 5, line 67-Col. 6, line 13) but does not specify their type as claimed.
Kalfsbeck teaches
wherein a first control valve (Fig. 2) is a spool and sleeve type valve operated by at least one actuator (with 28).
Since both references are directed to hydraulic valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Orbach to be a spool and sleeve type valve operated by at least one actuator as taught by Kalfsbeck in order to provide a substitute valve construction that performs equally well with predictable results.
Regarding Claim 7, Orbach as modified teaches
wherein the PWM current is sent to the at least one actuator (Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 9, 10, 4 of U.S. Patent No. 10533304. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower patent claims anticipate the instant application claims.
The following table summarizes the instant application and patent claims: 

claim #
16740682 (instant)
Patent US #10533304
 claim #
1
A method for the controlled lowering of a load comprising the steps of:
(a) operating a work machine having a hydraulic system including a hydraulic actuator for supporting a load, a first control valve in fluid communication with the actuator, and a controller for operating the first control valve, the controller including a first algorithm for operating the first control valve in a load lowering operation as a function of at least one sensor input; 





(b) detecting an operational fault within the hydraulic system involving the at least one sensor input; 









(c) disabling the first algorithm such that input from the at least one sensor input is excluded; 
(d) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio; and 
(e) allowing a user to control the PWM current duty ratio via a machine user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir to lower a load supported by the actuator without reliance on the at least one sensor input.  

A method for the controlled lowering of a load comprising the steps of: 
(a) operating a work machine having a hydraulic system including a hydraulic actuator for supporting a load, a first control valve in fluid communication with the hydraulic actuator, and a controller for operating the first control valve, the controller including a first normal lowering algorithm for operating the first control valve in a load lowering operation to bring the load from a raised state to a lowered state, the first normal lowering algorithm including at least one sensor input; 
(b) detecting, at the controller, a safe lower condition in which an operational fault involving the at least one sensor input is detected with the load being in a raised state; 
(c) sending, through a machine-user interface, a request to a user to enter a safe lower mode; 
(d) receiving, at the controller, a signal to enter the safe lowering mode from the machine-user interface, the safe lowering mode including: 
(i) disabling the first normal lowering algorithm such that input from the at least one sensor input is excluded;
(ii) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio; and 
(iii) allowing a user to control the PWM current duty ratio via the machine-user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir to lower the load supported by the actuator without reliance on the at least one sensor input.
1
2
wherein the PWM current has a lower limit that is below a value required to move the first control valve and has an upper limit that is above a value required to move the first control valve.  
wherein the PWM current has a lower limit that is below a value required to move the first control valve and has an upper limit that is above a value required to move the first control valve.
2
3
further comprising a second control valve configured to provide hydraulic fluid from the pump to the actuator to lower the load.  
further comprising a second control valve configured to provide hydraulic fluid from the pump to the actuator to lower the load.
3
4
further comprising the step of moving the second control valve to a closed position after the step of receiving a user input to enter a safe lowering mode.  
further comprising the step of moving the second control valve to a closed position after the step of receiving a user input to enter a safe lowering mode.
4
5
wherein the step of sending a PWM current from the controller further includes sending a PWM current from the controller to the second control valve.  
wherein the step of sending a PWM current from the controller further includes sending a PWM current from the controller to the second control valve.
5
6
wherein the first control valve is a spool and sleeve type valve operated by at least one actuator.  
wherein the first control valve is a spool and sleeve type valve operated by at least one actuator.
6
7
wherein the PWM current is sent to the at least one actuator.
wherein the PWM current is sent to the at least one actuator.
7
26
wherein the step of allowing a user to control the PWM current duty ratio via the machine-user interface includes setting, at the controller, a minimum PWM current value that is below the current to move the first control valve and setting, at the controller, a maximum PWM current value that is above the current to move the first control valve.  
wherein the step of allowing a user to control the PWM current duty ratio via the machine-user interface includes setting, at the controller, a minimum PWM current value that is below the current to move the first control valve and setting, at the controller, a maximum PWM current value that is above the current to move the first control valve.
8
27
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to between 0 percent and 100 percent at a system pressure of 100 bar.  
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to between 0 percent and 100 percent at a system pressure of 100 bar
9
28
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to within a range of 20-50% at a system pressure of 100 bar.  
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to between 0 percent and 100 percent at a system pressure of 100 bar
9
29
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to 35% at a system pressure of 100 bar.

wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to about 35% at a system pressure of 100 bar.
10
30
A method for the controlled lowering of a load comprising the steps of: a. operating a work machine having a hydraulic system including a hydraulic actuator for supporting the load, a first control valve in fluid communication with the hydraulic actuator, a second control valve configured to provide hydraulic fluid from a pump to the hydraulic actuator to lower the load, and a controller for operating the first control valve, the controller including a first algorithm for operating the first control valve in a load lowering operation as a function of at least one sensor input; 



b. detecting an operational fault within the hydraulic system involving the at least one sensor input; 











c. disabling the first algorithm such that input from the at least one sensor input is excluded; 
d. sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio; and 
e. allowing a user to control the PWM current duty ratio via a machine user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the hydraulic actuator and into a reservoir to lower the load supported by the hydraulic actuator using a safe lowering mode, wherein the safe lowering mode is entered by moving the 5S/N 16/740,682 second control valve to a closed position, wherein the safe lowering mode lowers the load supported by the hydraulic actuator -without reliance on the at least one sensor input and without the first algorithm.
A method for the controlled lowering of a load comprising the steps of: 
(a) operating a work machine having a hydraulic system including a hydraulic actuator for supporting a load, a first control valve in fluid communication with the hydraulic actuator, 



and a controller for operating the first control valve, the controller including a first normal lowering algorithm for operating the first control valve in a load lowering operation to bring the load from a raised state to a lowered state, the first normal lowering algorithm including at least one sensor input; 
(b) detecting, at the controller, a safe lower condition in which an operational fault involving the at least one sensor input is detected with the load being in a raised state; 
(c) sending, through a machine-user interface, a request to a user to enter a safe lower mode; 
(d) receiving, at the controller, a signal to enter the safe lowering mode from the machine-user interface, the safe lowering mode including: 
(i) disabling the first normal lowering algorithm such that input from the at least one sensor input is excluded; 
(ii) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio; and 
(iii) allowing a user to control the PWM current duty ratio via the machine-user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir to lower the load supported by the actuator without reliance on the at least one sensor input. 






wherein the PWM current has a lower limit that is below a value required to move the first control valve and has an upper limit that is above a value required to move the first control valve.

further comprising a second control valve configured to provide hydraulic fluid from the pump to the actuator to lower the load.

further comprising the step of moving the second control valve to a closed position after the step of receiving a user input to enter a safe lowering mode.
4


Here, patent Claim 1 anticipates Claim 1 of the instant application. Patent Claim 1 requires everything recited in instant application along with the underlined parts above. Thus it is apparent the more specific patent Claim 1 anticipates instant application Claim 1. Following the rationale In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicants may not then obtain a second patent with a claim for the generic of broader invention without first submitting an appropriate terminal disclaimer. Note that since instant application claim 1 is anticipated by patent claim 1 and since anticipation is the epitome of obviousness, then instant application Claim 1 is obvious over patent Claim 1. A similar analysis applies to the remainder of the dependent claims as summarized in the table above.  A similar analysis applies to patent Claim 4 and independent Claim 30 of the instant application.  

Terminal Disclaimer
The terminal disclaimer filed on 12/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10533304 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Note that on the terminal disclaimer filed 12/14/21 the named applicant does not match the named applicant on record in the application data sheet:



From the TD filed 12/14/21:

    PNG
    media_image2.png
    271
    833
    media_image2.png
    Greyscale


From the ADS filed 1/13/20:

    PNG
    media_image3.png
    68
    465
    media_image3.png
    Greyscale


Also, no Power of Attorney is present in the application file.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745


/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745